Title: To Thomas Jefferson from Francis B. Dyer, 17 January 1826
From: Dyer, Francis B.
To: Jefferson, Thomas


Dr sir
Ch:ville
17th Jan.: 24
The Subscription for building the Episcopal Church in this place, has been transferred to one of my clients, of which you appear to be indebted one third of yr subscription the 1st ult.—He is much in want of the money, and if convenient would be thankful to you for the amt. say $66:66—Be pleased to accept a good Rock Fish, which my servant carriesRespectfullyF. B. Dyer.